Citation Nr: 1804748	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  14-17 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Purcell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1994 to April 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

The Veteran requested a Travel Board hearing, which was scheduled for October 2016.  See May 2014 Substantive Appeal; August 2016 Notification Letter.  He was appropriately notified of the date, time, and location of the hearing.  However, he did not appear for the hearing and provided no reason for failing to appear.  The hearing request is therefore deemed to have been withdrawn.  38 C.F.R. § 20.704(d) (2017).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus, at the latest, had an onset within a year after separation from service.


CONCLUSION OF LAW

Resolving any reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for tinnitus, contending that it had an onset in service or within a year of service.  He reports an onset in 1996 during service or in 1998 within a year after separation from service.  See January 2010 Claim; March 2010 VA Contract Examination Report.  The Veteran asserts that his tinnitus is the result of noise exposure while working as a gunner's mate and in internal communications during service.  See March 2010 VA Contract Examination Report.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With chronic disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Tinnitus is an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  Fountain v. McDonald, 27 Vet. App. 258 (2015) (including tinnitus within the category of organic diseases of the nervous system for which presumptive service connection is provided under 38 C.F.R. § 3.309 (a)). Accordingly, tinnitus shall be presumed to have been incurred in service if manifested to a compensable degree within one year after service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  See Layno, 6 Vet. App. at 469; 38 C.F.R. § 3.159(a)(2).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Considering the pertinent evidence in light of the governing legal authority, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for tinnitus is warranted.

Turning first to whether the Veteran has a current disability of tinnitus, such has been defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking."  See Dorland's Illustrated Medical Dictionary 1714 (32d ed. 2012).  In Charles v. Principi, 16 Vet. App. 370, 374-375 (2002), the Court held tinnitus is a condition which is capable of lay observation.  Here, the Veteran reported that he experiences tinnitus.  Therefore, the first element of service connection is met.

With regard to the in-service element, service treatment records do not contain any complaints, treatment, or findings related to tinnitus.  However, the Veteran stated that he was exposed to in-service noise while working as a gunner's mate and in internal communications during service.  He reported that the in-service noise exposure was the most significant noise exposure of his life.  See May 2014 Substantive Appeal.  He also reported that he did not use hearing protection.  Id.  The Veteran's Form DD-214 shows the Veteran completed gunner's mate training, and the Duty MOS Noise Exposure Listing indicates exposure to hazardous noise as "highly probable" for a gunner's mate.  Accordingly, the Board finds in-service exposure to hazardous noise.  See VA Fast Letter 10-35 (Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that if the duty position is shown to have a "moderate" probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event).  Thus, the second element of service connection is met.

As for the third element of service connection, service connection for chronic diseases can be established based on continuity of symptomatology.  Here, the Veteran has reported that his tinnitus began in 1996, during service, or in 1998, within a year after service.  See January 2010 Claim; March 2010 VA Contract Examination Report.  During the March 2010 VA contract examination, the Veteran reported that his tinnitus has been present since 1998.  There is no evidence in the record to suggest that the Veteran's report is not credible.  

While the March 2010 VA contract examiner opined that the Veteran's tinnitus likely occurred after leaving service, the VA contract examiner did not address the Veteran's statements regarding onset within one year of service in the opinion.  The VA contract examiner also did not specifically opine as to whether the Veteran's tinnitus had an onset within a year of service.  Moreover, the VA contract examiner did not opine as to whether the Veteran's tinnitus was otherwise caused by service, to include in-service noise exposure.  Accordingly, the opinion is not persuasive as to whether the Veteran's tinnitus had an onset within a year of separation from service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In this case, given the competent, credible and probative lay assertions of in-service noise exposure, and of the onset of tinnitus, at the latest, within a year of service, and with resolution of all reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for tinnitus are met.


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran seeks service connection for a bilateral hearing loss disability, contending that he had hearing loss upon separation from service and that his current hearing loss is the result of in-service noise exposure while working as a gunner's mate and in internal communications.

The Veteran underwent VA contract examination in March 2010.  During the March 2010 VA contract examination, the Veteran reported that his tinnitus has been present since 1998, that he was aware of hearing problems years ago, and that he did not recall having a hearing problem in service.  The March 2010 VA contract examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  The VA contract examiner opined that there was no evidence of hearing impairment in either ear as the result of military service.  Pertinently however, the VA examiner relied on the Veteran's normal hearing test results at the time of separation without addressing whether the Veteran's current hearing loss is related to his in-service noise exposure.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  In addition, the VA contract examiner noted that the Veteran's tinnitus is related to his hearing loss, but did not address the question of whether the Veteran's hearing loss had an onset within one year of service.  The VA contract examiner also did not address the change in the hearing test results between entrance and separation.  The VA contract examiner also did not have the benefit of the Veteran's later statements that he did not wear hearing protection in service and that his in-service noise exposure was the most significant noise exposure in his life.  See May 2014 Substantive Appeal.  Accordingly, remand is appropriate to obtain another medical opinion regarding whether the Veteran's bilateral hearing loss is related to service or had an onset within a year of service.

While this matter is on remand, the VA should obtain all outstanding, pertinent private and VA treatment records, to include VA treatment records from October 2006 to the present.

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary authorization, obtain any private treatment records as the Veteran may identify as relevant to his claim.

2.  Obtain any additional VA treatment records, including those dated from October 2006 to the present.

3.  Obtain a VA medical opinion to determine whether the Veteran's hearing loss is related to service.  The electronic claims file should be made available to and be reviewed by the opinion provider.  All appropriate testing should be conducted.

The VA opinion provider should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss: (a) had its onset in service; (b) manifested to a compensable degree within a year of separation from service (i.e., by April 1998); or (c) otherwise is related to service, to include the Veteran's in-service noise exposure from working as a gunner's mate and in internal communications.  

In so opining, the opinion provider should consider all medical and lay evidence of record.  The opinion provider should also consider:

* the Board's factual finding that the Veteran's tinnitus had an onset within one year of separation from service;
* the significance, if any, of the changes in hearing test results between the January 1994 entrance examination and the February 1997 separation examination.
A complete rationale should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If any relief sought remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






	(CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


